MEMORANDUM **
Loanita Adams appeals pro se the district court’s judgment dismissing her 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the denial of leave to amend for abuse of discretion, Lopez v. Smith, 203 F.3d 1122, 1130 & n. 12 (9th Cir.2000) (en banc), and we affirm
On August 28, 2000, the district court certified that this appeal is not taken in good faith, and revoked appellant’s in forma pauperis status. This court, however, did not receive notification of the district court’s certification until August 7, 2001. Based on these circumstances, we conclude that appellant is entitled to in forma pauperis status for this appeal.
Because amendment would have been futile, the district court did not abuse its discretion by denying leave to amend. See Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 339 (9th Cir.1996).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.